Per Curiam.
Plaintiffs were hired by defendant, a prime contractor, to perform certain services in conjunction with 2 construction jobs. Bills submitted by plaintiffs to defendant were disputed. Defendant contends reversible error occurred at trial in the introduction of certain evidence offered by plaintiffs and factual conclusions drawn by the trial court.
An examination of the record fails to disclose reversible error in the trial court’s rulings on these issues.
Affirmed. Costs to appellees.
R. B. Burns, P. J., and J. H. Gillis and Corkin, JJ., concurred.